DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        PATRICIA MARTINEZ,
                             Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D18-704

                         [September 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE 12-
030134.

  Patricia Martinez, Margate, pro se.

   William L. Noriega and Timothy D. Padgett of Padgett Law Group,
Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.